DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in “Japan” on “04/15/2016”. It is noted, however, that applicant has not filed a certified copy of the “10-2016-0046215” application as required by 37 CFR 1.55.

Status of Claims
Claims 21-23, 26, 28-31 and 34-39  are pending.  Claims 21, 22, 26, 28, 30, 34 and 36-37 have been amended.  Claims 1-20, 24-25  27 and 32-33  have been canceled. 

Response to Arguments
Applicant’s arguments filed 03/24/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Jung WO 2015064815 in view of JUNG US 20170338685, Lee WO 2016/182208 and YAMANISHI US 2017/0141606.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 28, 30, 31, 34, 35, 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of JUNG US 20170338685, Lee WO 2016/182208 and YAMANISHI US 2017/0141606. Jung et al. US 2016/0254705 and Lee et al. US 2018/0138749 used for translation.

Regarding claim 21, Jung (4815) teaches:
A method for controlling wireless charging by a charging apparatus, (par 0083 note “method of a hybrid wireless power transmitting apparatus capable of transmitting wireless power signals based on magnetic resonance and magnetic induction”)
the method comprising: 
outputting, through at least one coil for a magnetic resonance technique and at least one coil for a magnetic induction technique (outputting signals for techniques. Fig 4 #S11 Par 0125 “a first object detection signal is transmitted through the inductive power transmitting unit 120 and a second object detection signal is transmitted through the inductive resonant power transmitting unit 130. At this time, the first object detection signal and the second object detection signal are transmitted in an alternate fashion S11.”), 
a first detection power (Par 0123 “first object detection signal”) for identifying a charging method of each of at least one electronic device; 
based on outputting the first detection power, 
identifying whether a response signal corresponding to the first detection power is detected based on a communication (Fig S12 Par 0126 “the controller 110 checks whether the inductive power transmitting unit 120 has received an inductive response signal S12” Fig 4 S121 to S123 based on communication of response signal is identified to identify/select inductive power transmitting unit to transmit power); 
based on identifying that a first response signal by a first electronic device is detected, based on the communication (Fig 18 # 4200 Par 0126 “inductive response signal is an ASK signal coming from the inductive power receiving apparatus”), 
identifying that a charging method of the first electronic device is the magnetic induction technique (Fig 4 #S121 Par 0127 “In case an inductive response signal is received, the controller 110 selects and operates the inductive power transmitting unit 120, S121 and then transmits a wireless power signal based on magnetic induction through the transmitting coil 121”), 
measuring an amount of each of the at least one coil for the magnetic induction technique,  selecting, from among the at least one coil for the magnetic induction technique, a coil having amount based on the measured amount of the at least one coil for the magnetic induction technique (measures amount of voltage and frequency of each coil selecting a coil based on measured amount to implement magnetic or inductive technique. see Par 0113 “the resonant voltage of the resonant voltage information (which is transmitted from the resonant power receiving apparatus) corresponding to the magnetic resonant detection signal is smaller than a reference voltage, the controller selects and operates the magnetic resonant power transmitting unit 130” ….. “if the resonant frequency from among the inductive resonant detection signals falls within a predetermined range from the reference frame and the resonant voltage of the magnetic resonant detection signal is higher than the reference voltage, the controller selects and operates the inductive power transmitting unit 120”), and 
transmitting a first charging power for charging the first electronic device through the selected coil of the at least one coil for the magnetic induction technique (Fig 4 # S123 Par 0127 “Accordingly, the wireless receiving apparatus 1210 (inductive power receiving apparatus) is charged by the wireless power signal based on magnetic induction”); 
while transmitting the first charging power for charging the first electronic device (Fig 18 Par 0097 “wireless power transmitting apparatus according to a fourth embodiment of the present invention performs resonant charging and inductive charging at the same time.”), 
simultaneously outputting, through the at least one coil for the magnetic resonance technique (Fig 18 4200 being charged with first charging power and detect signal for 4300 received when moved into close position.  see Par 0061 “a transmitting controller configured to control the inductive power transmitting unit and the magnetic resonant power transmitting unit for simultaneous transmission of the inductive power signal and the resonant power signal by adjusting the first variable capacitor block and the second variable capacitor block when an inductive power receiving apparatus is placed in a charging position and when a magnetic resonant power receiving apparatus is placed in a charging distance”; and Par 0131 “if the wireless power receiving apparatus 1200 located within a charging distance is a hybrid receiving apparatus 1230, both of an inductive response signal and a resonant response signal can be received S153”), a second detection power (Par 0125 “a second object detection signal is transmitted through the inductive resonant power transmitting unit 130”) for identifying a charging method of an electronic device different from the first electronic device (Fig 18 4300 different from 4200); and  
based on identifying that a second response signal from a second electronic device is detected through the communication circuit: 
identifying that a charging method of the second electronic device is the magnetic resonance technique (Fig 18 device 4300 is identified as magnetic resonance device. Par 0220 “the transmitting controller 4140 checks whether an external object is an inductive power receiving apparatus 4201 or magnetic resonant receiving apparatus 4202 by using the external object detection signal”), and 
while transmitting the first charging power for charging the first electronic device (Fig 18 4300 identified and charges with resonance will first device 4200 is being charged), 
transmitting a second charging power for charging the second electronic device through the at least one coil for the magnetic resonance technique (device 4300 is detected and charged with resonant charging along with device 4200 charged by induction. Fig 18; Par 0172 “charging can be performed by receiving both of an inductive power signal and a resonant power signal irrespective of the type of a transmitting apparatus,”).  

Even though Jung (4815) teaches:
at least one coil for a magnetic induction technique  and at least one coil for a magnetic induction technique as noted above.
Jung (4815) does not teach:
at least one coil for a magnetic resonance technique and a plurality of coils at least one coil for a magnetic induction technique.  
Jung (8685) teaches:
at least one coil for a magnetic resonance technique (Fig 15 #1530; Par 0147 “transmission unit 1330 may include a resonant coil 1530”) and a plurality of coils at least one coil for a magnetic induction technique (Fig 15 # 1520; Par 0148 “The coil array 1520 may include a plurality of coil cells 1521, 1523, 1525 and 1527.”; Par 0149 “In the magnetic induction transmission mode, only some or all of the plurality of coil cells may become on”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include a plurality of coils for a magnetic induction technique taught by Jung (8685) for the purpose of developing a required amount of power. (Refer to Par 0149)

Even though Jung (4815) teaches:
identifying whether a response signal corresponding to the first detection power is detected and based on the communication: identifying that a charging method of the first electronic device is the magnetic induction technique as noted above. 
Jung (4815) does not explicitly teach:
identifying based on an in-band communication using a modulation by an induction modulator or an out-of-band communication through a communication circuit configured to perform a BLE communication and based on the communication: identifying that a charging method of the first electronic device is the magnetic induction technique.
Lee teaches:
identifying based on an in-band communication using a modulation by an induction modulator (Par 0317 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the induction scheme through in-band communication”) or an out-of-band communication through a communication circuit (Par 320 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the resonance scheme through the out-of-band communication link”) configured to perform a BLE communication (Par 0159 “the out-of-band communication is Bluetooth low energy communication”) and based on the in-band communication using the modulation: identifying that a charging method of the first electronic device is the magnetic induction technique (Par 0306 “the wireless power transmission apparatus may notify the wireless power reception apparatus of the determined wireless charging scheme through in-band or out-of-band communication”).
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication used for identifying taught by Jung (4815) to be based on an in-band communication and an out-of-band communication taught by Lee for the purpose of supporting a plurality of charging schemes. (Refer to Par 0010)

Jung (4815) does not teach:
measuring an amount of change in an impedance of each of the plurality of coils  for the magnetic induction technique, 
selecting, from among the plurality of coils  for the magnetic induction technique, a coil based at least on the measured amount of change of impedance of each of the plurality of for the magnetic induction technique, and 
transmitting a first charging power for charging the first electronic device through the selected coil of the plurality of coils  for the magnetic induction technique;
YAMANISHI teaches:
measuring an amount of change in an impedance of each of the plurality of coils, 
selecting, from among the plurality of coils, a coil based at least on the measured amount of change of impedance of each of the plurality of coils  for the magnetic induction technique, and transmitting a first charging power for charging the first electronic device through the selected coil of the plurality of coils (Fig 9 #11; Par 0039 "controller 10 selects a charging coil associated with a detecting coil which has detected the change in the impedance, from a plurality of charging coils 11 (S4), and causes the selected charging coil to output an magnetic field (S6).").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include measuring an amount of change in an impedance of each of the at least one coil and selecting, from among the at least one coil taught by YAMANISHI for the purpose detection (Refer to Par 0007) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 22, Jung (4815) teaches:
transmitting a first power beacon through the at least one coil for the magnetic resonance technique (first power beacon noted as second object detection signal. Fig 4 #S11 Par 0109 “The second object detection signal can be a pulse signal transmitted from the antenna 131 of the magnetic resonant power transmitting unit 130.”) and a second power beacon through the at least one coil for the magnetic induction technique (second power beacon noted as first object detection signal. Fig 4 #S11 Par 0109 “the first object detection signal can be a pulse signal transmitted from a transmitting coil 121 of the inductive power transmitting unit 120”). 

Jung (4815)does not explicitly teach:
the plurality of coils at least one coil for the magnetic induction technique.  
Jung (8685) teaches:
the plurality of coils at least one coil for the magnetic induction technique.  (Fig 15 # 1520; Par 0148 “The coil array 1520 may include a plurality of coil cells 1521, 1523, 1525 and 1527.”; Par 0149 “In the magnetic induction transmission mode, only some or all of the plurality of coil cells may become on”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include the plurality of coils at least one coil for the magnetic induction technique taught by Jung (8685) for the purpose of developing a required amount of power. (Refer to Par 0149)

  Regarding claim 26, Jung (4815) teaches:
transmitting the second power beacon through each of the at least one coil for the magnetic resonance technique. (Par 0119 “a second object detection signal is transmitted through the antenna 131 under the control of the magnetic resonant controller 135. In other words, if a second object detection signal is transmitted through the antenna 131 and a resonant response signal (FSK signal) is received through the antenna 131 as the magnetic resonant receiving apparatus 1220 is placed within a charging distance, the object detection unit 132 detects the resonant response signal, and accordingly the controller 110 selects the magnetic resonant power transmitting unit 130” and Par 0178, 0179)

Jung (4815)does not explicitly teach:
the plurality of coils at least one coil for the magnetic induction technique.  
Jung (8685) teaches:
the plurality of coils at least one coil for the magnetic induction technique.  (Fig 15 # 1520; Par 0148 “The coil array 1520 may include a plurality of coil cells 1521, 1523, 1525 and 1527.”; Par 0149 “In the magnetic induction transmission mode, only some or all of the plurality of coil cells may become on”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include the plurality of coils at least one coil for the magnetic induction technique taught by Jung (8685) for the purpose of developing a required amount of power. (Refer to Par 0149)

Regarding claim 28, Jung (4815) teaches:
A charging apparatus for controlling wireless charging (Fig 18 #4100), comprising: 
a plurality of coils including at least one coil (Fig 1 #120) for a magnetic resonance technique (Fig 2 #121)  and at least one coil (Fig 3 #131) for a magnetic induction technique (Fig 1 #130);
 a communication circuit (Par 0118 “communication module”); and 
at least one processor (Fig 1 #110) configured to: 
control to output, through the at least one coil for the magnetic resonance technique and the at least one coil for the magnetic induction technique (Fig 4 #S13 and S12), 
a first detection power for identifying a charging method of each of at least one electronic device (Fig 4 S11 first object detection signal; Fig 8 and Fig 12 #2100; Par 0169 “the wireless power receiving apparatus 2200 transmits the ID signal to the receiving coil 2211 (in the case of induction-type) or short range communication module 2260 (in the case of resonance-type) S221. Then the wireless power transmitting apparatus 2100 transmits a wireless power signal according to the ID signal. In other words, the hybrid wireless power receiving apparatus 2200, if receiving initially one of the resonant power signal coming from the resonant power transmitting apparatus 210 and the wireless power signal of the inductive power transmitting apparatus 220,”), 
based on outputting the first detection power, identify whether a response signal (Fig 4 S12 inductive response signal) corresponding to the first detection power is detected (Fig 4 S11 to S12 first object detection signal detected by device and sends a inductive response signal) through the communication circuit (Par 0115 “ID checking unit and perform the function of filtering and processing the charging state information (ASK communication signal)” and Par 0133 “the magnetic resonant receiving apparatus 1220 transmits an FSK communication signal (which corresponds to resonant voltage information)”, 
based on identifying that a first response signal by a first electronic device is detected (Fig 4 S12 received inductive response signal noted a first response signal that is detected) identify that a charging method of the s(Fig 4 S121 identify to select inductive technique), 
measuring an amount of each of the at least one coil for the magnetic induction technique,  selecting, from among the at least one coil for the magnetic induction technique, a coil having amount based on the measured amount of the at least one coil for the magnetic induction technique (measures amount of voltage and frequency of each coil selecting a coil based on measured amount to implement magnetic or inductive technique. see Par 0113 “the resonant voltage of the resonant voltage information (which is transmitted from the resonant power receiving apparatus) corresponding to the magnetic resonant detection signal is smaller than a reference voltage, the controller selects and operates the magnetic resonant power transmitting unit 130” ….. “if the resonant frequency from among the inductive resonant detection signals falls within a predetermined range from the reference frame and the resonant voltage of the magnetic resonant detection signal is higher than the reference voltage, the controller selects and operates the inductive power transmitting unit 120”), and 
control to transmit a first charging power for charging the first electronic device through of selected coil of the at least one coil for the magnetic induction technique (Fig 4 # S123 transmit a wireless power of induction), 
while transmitting the first charging power for charging the first electronic device (two separate components to detect and charge device when within range of charger. while charging inductive type detection of resonant type still doesn’t stop but still occurs. Fig 2 # 122 Fig 3 #132 Fig 18 # 4100 charging 4200 and 4300 Fig 19, 20 and 21 #s 4100, 4110 and 4120; Par 0109 “the first object detection signal can be a pulse signal transmitted from a transmitting coil 121 of the inductive power transmitting unit 120. The second object detection signal can be a pulse signal transmitted from the antenna 131 of the magnetic resonant power transmitting unit 130. In other words, the first object detection signal is used to detect an external object by using inductive power while the second object detection signal is used to detect an external object by using resonant power.”), and
control to simultaneously output, through the at least one coil for the magnetic resonance technique, (Fig 18 4200 being charged with first charging power and detect signal for 4300 received when moved into close position.  see Par 0061 “a transmitting controller configured to control the inductive power transmitting unit and the magnetic resonant power transmitting unit for simultaneous transmission of the inductive power signal and the resonant power signal by adjusting the first variable capacitor block and the second variable capacitor block when an inductive power receiving apparatus is placed in a charging position and when a magnetic resonant power receiving apparatus is placed in a charging distance”; and Par 0131 “if the wireless power receiving apparatus 1200 located within a charging distance is a hybrid receiving apparatus 1230, both of an inductive response signal and a resonant response signal can be received S153”), a second detection power (Par 0125 “a second object detection signal is transmitted through the inductive resonant power transmitting unit 130”) for identifying a charging method of an electronic device different from the first electronic device (Fig 18 4300 different from 4200)
based on identifying that a second response signal from a second electronic device is detected through the communication circuit: 
identifying that a charging method of the second electronic device is the magnetic resonance technique (Fig 18 device 4300 is identified as magnetic resonance device. Par 0220 “the transmitting controller 4140 checks whether an external object is an inductive power receiving apparatus 4201 or magnetic resonant receiving apparatus 4202 by using the external object detection signal”), and 
while transmitting the first charging power for charging the first electronic device (Fig 18 4300 identified and charges with resonance will first device 4200 is being charged), 
control to transmit a second charging power for charging the second electronic device through the at least one coil for the magnetic resonance technique (device 4300 is detected and charged with resonant charging along with device 4200 charged by induction. Fig 18; Par 0172 “charging can be performed by receiving both of an inductive power signal and a resonant power signal irrespective of the type of a transmitting apparatus,”).  

Even though Jung (4815) teaches:
identifying whether a response signal corresponding to the first detection power is detected and based on the communication: identifying that a charging method of the first electronic device is the magnetic induction technique as noted above. 
Jung (4815) does not explicitly teach:
identifying based on an in-band communication using a modulation by an induction modulator or an out-of-band communication through a communication circuit configured to perform a BLE communication and based on the communication: identifying that a charging method of the first electronic device is the magnetic induction technique.
Lee teaches:
identifying based on an in-band communication using a modulation by an induction modulator (Par 0317 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the induction scheme through in-band communication”) or an out-of-band communication through a communication circuit (Par 320 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the resonance scheme through the out-of-band communication link”) configured to perform a BLE communication (Par 0159 “the out-of-band communication is Bluetooth low energy communication”) and based on the in-band communication using the modulation: identifying that a charging method of the first electronic device is the magnetic induction technique (Par 0306 “the wireless power transmission apparatus may notify the wireless power reception apparatus of the determined wireless charging scheme through in-band or out-of-band communication”).
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication used for identifying taught by Jung (4815) to be based on an in-band communication and an out-of-band communication taught by Lee for the purpose of supporting a plurality of charging schemes. (Refer to Par 0010)

Jung (4815) does not explicitly teach:
measuring an amount of change in an impedance of each of the at least one coil for the magnetic induction technique,  
selecting, from among the at least one coil for the magnetic induction technique, a coil having lowest amount of impedance change based on the measured amount of change of impedance of the at least one coil for the magnetic induction technique,
YAMANISHI teaches:
measuring an amount of change in an impedance of each of the at least one coil for the magnetic induction technique,  
selecting, from among the at least one coil, a coil having lowest amount of impedance change based on the measured amount of change of impedance of the at least one coil, (Fig 8 #S3-S4; Par 0044 “how the charging coil to be selected in S4 is determined based on a result of the change in the impedance detected in above S3” Fig 9 #11; Par 0039 "controller 10 selects a charging coil associated with a detecting coil which has detected the change in the impedance, from a plurality of charging coils 11 (S4), and causes the selected charging coil to output an magnetic field (S6).")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include measuring an amount of change in an impedance of each of the at least one coil and selecting, from among the at least one coil taught by YAMANISHI for the purpose of detection (Refer to Par 0007) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

  Regarding claim 30, Jung (4815) teaches:
a first driver (Fig 3 # 133) and a second driver (Fig 2 #124),
   wherein the at least one processor is configured to: 
control the first driver to transmit a first power beacon through the at least one coil for the magnetic resonance technique (Par 0120 “magnetic resonant detection signal) through the antenna 131 by controlling the high frequency driver 133”), 
control the second driver to transmit a second power beacon through the at least one coil for the magnetic induction technique.   (Par 0115 “inductive resonant detection signal) through the transmitting coil 121 by controlling the driver 124”)

Jung (4815)does not explicitly teach:
the plurality of coils at least one coil for the magnetic induction technique.  
Jung (8685) teaches:
the plurality of coils at least one coil for the magnetic induction technique.  (Fig 15 # 1520; Par 0148 “The coil array 1520 may include a plurality of coil cells 1521, 1523, 1525 and 1527.”; Par 0149 “In the magnetic induction transmission mode, only some or all of the plurality of coil cells may become on”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include the plurality of coils at least one coil for the magnetic induction technique taught by Jung (8685) for the purpose of developing a required amount of power. (Refer to Par 0149)

Regarding claim 31, Jung (4815) teaches:
wherein the first detection power is greater than the second power beacon, and wherein the second detection power is greater than the first power beacon.  (ping signal low data power signals versus a charging power signals. Par 0115 “the inductive power controller 125 transmits a digital ping signal” Par 0120 “the magnetic resonant controller 135 transmits a digital ping signal”)

Regarding claim 34, Jung (4815) teaches:
wherein the at least one processor is further configured to: 
control to transmit the second power beacon to each of the at least one coil for the magnetic induction technique, (Par 0119 “a second object detection signal is transmitted through the antenna 131 under the control of the magnetic resonant controller 135. In other words, if a second object detection signal is transmitted through the antenna 131 and a resonant response signal (FSK signal) is received through the antenna 131 as the magnetic resonant receiving apparatus 1220 is placed within a charging distance, the object detection unit 132 detects the resonant response signal, and accordingly the controller 110 selects the magnetic resonant power transmitting unit 130”)
Jung (4815)does not explicitly teach:
the plurality of coils at least one coil for the magnetic induction technique.  
Jung (8685) teaches:
the plurality of coils at least one coil for the magnetic induction technique.  (Fig 15 # 1520; Par 0148 “The coil array 1520 may include a plurality of coil cells 1521, 1523, 1525 and 1527.”; Par 0149 “In the magnetic induction transmission mode, only some or all of the plurality of coil cells may become on”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include the plurality of coils at least one coil for the magnetic induction technique taught by Jung (8685) for the purpose of developing a required amount of power. (Refer to Par 0149)

  Regarding claim 35, Jung (4815) teaches:
wherein the at least one processor is further configured to: 
detect another electronic device (par 0014 noted resonance receiving apparatus) while at least one of the first electronic device or the second electronic device is wirelessly charged, (par 0014 “simultaneous charging”)
based on detecting the other electronic device, 
identify a charging method of the other electronic device, (Fig 4 S13 wherein when signal is received method is identified) and 
control to transmit another power to the other electronic device through at least one coil corresponding to the identified charging method of the other electronic device.   ((par 0014 notes “a hybrid wireless power transmitting apparatus capable of simultaneous charging by transmitting an inductive power signal and a resonant power signal simultaneously to an induction power receiving apparatus and a magnetic resonance receiving apparatus” and Fig 1 1210 electronic device and 1220 another electronic device)

  Regarding claim 38, Jung (4815) teaches:
wherein the second electronic device is capable of being charged when disposed a distance away from the charging apparatus (Fig 18 when # 4300 is put in charging position second), and 
wherein the first electronic device is capable of being charged when disposed on the charging apparatus (Fig 18 when # 4200 is put on charger first).  

  Regarding claim 39, Jung (4815) teaches:
wherein the second electronic device is capable of being charged when disposed a distance away from the charging apparatus (Fig 18 when # 4300 is put in charging position second), and 
wherein the first electronic device is capable of being charged when disposed on the charging apparatus (Fig 18 when # 4200 is put on charger first).   

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of JUNG US 20170338685, Lee WO 2016/182208 and YAMANISHI US 2017/0141606 as applied to claim 22 above, and further in view of Von Novak, III et al. US 2016/0197486.

Regarding claim 23, Even though Jung (4815) teaches:
The first power beacon and the second power beacon as noted above in claim 22. 
Jung (4815) does not explicitly teach:
wherein the first detection power 
Von Novak teaches:
wherein the first detection power is greater than the second power beacon, and wherein the second detection power is greater than the first power beacon.   (Par 0059 “the low power “beacon” may further be provided and/or extended to supply sufficient power for the receiver 500 to establish other communication channels with the transmitter 400. The other communication channel (e.g., communication channel 219 of FIG. 2) may then be used to exchange information to determine whether power may be transferred in accordance with a higher power charging mode. In this case, the transmitter 400 may extend the length of the low power beacon (or increase an amount of power of the low power beacon or a combination thereof) in response to detecting a communication from the receiver 500. The beacon extension may allow the receiver 500 to wirelessly receive sufficient power for establishing the other communication channel and be authenticated for higher power transfer.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify power beacons taught by Jung (4815) to be greater taught by Von Novak for the purpose of establishing more communication and have authentication. (Refer to Par 0059)

Jung (4815)does not explicitly teach:
the plurality of coils at least one coil for the magnetic induction technique.  
Jung (8685) teaches:
the plurality of coils at least one coil for the magnetic induction technique.  (Fig 15 # 1520; Par 0148 “The coil array 1520 may include a plurality of coil cells 1521, 1523, 1525 and 1527.”; Par 0149 “In the magnetic induction transmission mode, only some or all of the plurality of coil cells may become on”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include the plurality of coils at least one coil for the magnetic induction technique taught by Jung (8685) for the purpose of developing a required amount of power. (Refer to Par 0149)

Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of JUNG US 20170338685, Lee WO 2016/182208 and YAMANISHI US 2017/0141606  as applied to claim 28 above, and further in view of  Min et al. US 9,176,551.

  Regarding claim 29, Jung (4815) does not explicitly teach:
a power amplifying circuit, 
wherein the power amplifying circuit includes a plurality of amplifiers for amplifying power supplied to each of the plurality of coils. 
Min teaches:
a power amplifying circuit (Fig 2 #150),
wherein the power amplifying circuit includes a plurality of amplifiers (Fig 2 # 151, 152, 153) for amplifying power supplied to each of the plurality of coils (Fig 2 #71,71,73).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify coils taught by Jung (4815) to have a power amplifying circuit taught by Min for the purpose of rapidly recognizing receiving apparatuses. (Refer to Col 2 lines 5-10) 

Claim 36 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of JUNG US 20170338685, Lee WO 2016/182208 and YAMANISHI US 2017/0141606 as applied to claim 21 and 28 above, and further in view Suzuki et al. US 2014/0176067.

Regarding claim 36, Even though Jung (4815) teaches:
wherein the at least one coil for the magnetic resonance technique is disposed and the at least one coil for the magnetic induction technique is disposed. (the coil are of two different part of the charger. Fig 1 #120 and 130)
Jung (4815)does not explicitly teach:
the plurality of coils at least one coil for the magnetic induction technique.  
Jung (8685) teaches:
the plurality of coils at least one coil for the magnetic induction technique.  (Fig 15 # 1520; Par 0148 “The coil array 1520 may include a plurality of coil cells 1521, 1523, 1525 and 1527.”; Par 0149 “In the magnetic induction transmission mode, only some or all of the plurality of coil cells may become on”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include the plurality of coils at least one coil for the magnetic induction technique taught by Jung (8685) for the purpose of developing a required amount of power. (Refer to Par 0149)
Jung (4815) does not explicitly teach:
wherein the at least one coil for the magnetic resonance technique is disposed on a first part of a charging pad, and 
the at least one coil for the magnetic induction technique is disposed on a second part of the charging pad, and 
wherein the second part is closer to a center of the charging pad than the first part.  
Suzuki teaches:
at least one coil for the magnetic resonance technique is disposed on charging pad 
at least one coil for the magnetic induction technique is disposed on charging pad,
wherein the second part is closer to a center of the charging pad than the first part.
 (Fig 5A #2; Par 0022 “a power transmission coil of a contactless battery charger is placed facing an outer surface of the outer casing it is possible to create a condition in which the power receiver coil and power transmission coil face each other, i.e., a condition which enables efficient contactless power transmission. That is, the contactless rechargeable secondary battery according to the first aspect of the present invention can efficiently perform contactless power transmission by, for example, simply leaving the contactless rechargeable secondary battery lying down on a placement surface of the contactless battery charger having the power transmission coil shaped like a sheet by being made up of an electric wire wound along a plane installed parallel to the placement surface. Also, the contactless power transmission by magnetic field resonance method is capable of transmitting electric power over a longer distance than the electromagnetic induction method”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one coil for the magnetic resonance technique and the at least one coil for the magnetic induction technique taught by Jung (4815) to be disposed on a pad and wherein the second part is closer to a center of the charging pad than the first part taught by Suzuki for the purpose of placement of devices. (Refer to Par 0022)

Claim 37 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of JUNG US 20170338685, Lee WO 2016/182208,YAMANISHI US 2017/0141606 and Suzuki et al. US 2014/0176067 as applied to claim 36 above, and further in view Lee et al. US 2015/0130409.

  Regarding claim 37,
Jung (4815)does not explicitly teach:
the plurality of coils at least one coil for the magnetic induction technique.  
Jung (8685) teaches:
the plurality of coils at least one coil for the magnetic induction technique.  (Fig 15 # 1520; Par 0148 “The coil array 1520 may include a plurality of coil cells 1521, 1523, 1525 and 1527.”; Par 0149 “In the magnetic induction transmission mode, only some or all of the plurality of coil cells may become on”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include the plurality of coils at least one coil for the magnetic induction technique taught by Jung (8685) for the purpose of developing a required amount of power. (Refer to Par 0149)

Jung (4815) does not explicitly teach:
wherein the at least one coil for the magnetic resonance technique surrounds the at least one coil for the magnetic induction method.
Lee (0409) teaches:
wherein the at least one coil for the magnetic resonance technique surrounds the at least one coil for the magnetic induction method. (Fig 27A #411a and 411b)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one coil for the magnetic resonance technique and the at least one coil for the magnetic induction technique taught by Jung (4815) to have coil surrounds coil taught by Lee (0409) for size constraints and operation.
Jung (4815)does not explicitly teach:
the plurality of coils at least one coil for the magnetic induction technique.  
Jung (8685) teaches:
the plurality of coils at least one coil for the magnetic induction technique.  (Fig 15 # 1520; Par 0148 “The coil array 1520 may include a plurality of coil cells 1521, 1523, 1525 and 1527.”; Par 0149 “In the magnetic induction transmission mode, only some or all of the plurality of coil cells may become on”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung (4815) to include the plurality of coils at least one coil for the magnetic induction technique taught by Jung (8685) for the purpose of developing a required amount of power. (Refer to Par 0149)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han US 20130307473, PARK US 20150280450. Plurality of inductive scheme coils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859